DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the objection to claims 6, 14, and 19.  Accordingly the objection has been withdrawn.  
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 of claims 1-8, 10, and 15-20 for undefined variables.  However, the amendments introduce new matter.  Therefore the claims remain rejected under 35 U.S.C. 112.
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 102 of claim 9.  Accordingly the rejection has been withdrawn.  
  Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 103 of claims 11-14.  Accordingly the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim as amended contains the formula: 
kg = a(VxσΦw/εr)b
which is not found in the specification.  The specification describes kg = a(Vxσ w/εr)b (see Equation 9).  The formula as amended constitutes new matter.
Claims 2-8 depend from claim 1 and incorporate it in its entirety and therefore are rejected for the same reasons as given above.  
With respect to claim 8, the claim as amended further contains the formula: 
            
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                
                =
                 
                
                    
                        
                            ε
                        
                        
                            m
                        
                    
                
                (
                1
                -
            
        Φw) +             
                
                    
                        
                            ε
                        
                        
                            w
                        
                    
                
            
         Φw
which is not found in the specification.  The specification describes
             
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                
                =
                 
                
                    
                        
                            ε
                        
                        
                            m
                        
                    
                
                (
                1
                -
            
         w) +             
                
                    
                        
                            ε
                        
                        
                            w
                        
                    
                
            
         w (see Equation 7).  The formula as amended constitutes new matter.
With respect to claim 15, the claim as amended contains the formula:
kg = a(VxσΦw/εr)b
g = a(Vxσ w/εr)b (see Equation 9).  The formula as amended constitutes new matter.
Claims 16-20 depend from claim 1 and incorporate it in its entirety and therefore are rejected for the same reasons as given above.  
With respect to claim 20, the claim as amended further contains the formula: 
            
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                
                =
                 
                
                    
                        
                            ε
                        
                        
                            m
                        
                    
                
                (
                1
                -
            
        Φw) +             
                
                    
                        
                            ε
                        
                        
                            w
                        
                    
                
            
         Φw
which is not found in the specification.  The specification describes
             
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                
                =
                 
                
                    
                        
                            ε
                        
                        
                            m
                        
                    
                
                (
                1
                -
            
         w) +             
                
                    
                        
                            ε
                        
                        
                            w
                        
                    
                
            
         w (see Equation 7).  The formula as amended constitutes new matter.
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645